Bonner, Associate Justice.
The first assigned error — that the court erred in overruling the general and special demurrers of appellant Hardin — is not well taken in fact, as the record fails to show any judgment of the court thereon.
The second and fourth assigned errors are not insisted upon in the brief of counsel and will be considered as waived.
The third and remaining error is as follows: “ The court erred in rendering judgment against defendant Haney B. Hardin and in favor of piaintiffs.”
The objection is made to this assignment that it fails to point out the particulars wherein the judgment is not supported by the record.
*586The case is one in which a jury was waived, and the questions, both of law and fact, submitted to the judge.
The difficulty growing out of an assignment of error so general as not to point out the particular matter complained of has long been felt, and repeated decisions of the appellate courts made upon the subject.
As an embodiment of these decisions, and as far as possible to correct the evil, the present rules 24, 25 and 26 of this court were adopted. 47 Tex., 602. These rules were intended more particularly to apply to cases tried before a jury, in which ordinarily the record would affirmatively show the rulings of the court upon the demurrers, the admission or rejection of testimony, and the questions arising upon the general charge and special charges given or refused.
Under article Y, section 10, constitution of 1876, causes could be decided by the judge alone, unless a jury was demanded. Soon thereafter in some, if not all the judicial districts, the practice prevailed to thus submit many case's upon all the issues tendered by both parties, and upon all the testimony tending to prove these issues; and the judge, upon the whole case as thus made, deduced his conclusions of law and fact and thereupon rendered his judgment.
In such cases the record often failed to show that any distinct ruling was made upon the demurrers or questions of evidence, and there being no jury, it could not show any questions of law arising upon charges given or refused by which the views of the court would be indicated. It necessarily followed that the party who appealed from the judgment could not, as a general rule, make as distinct an assignment of errors as when the case was tried before a jury. To meet this difficulty, rule 27 was adopted by this court, which required the assignment of errors in such cases to be as specific as practicable. 47 Tex., 602.
It was found by experience, however, that the above practice in the district court, though it very much facilitated the dispatch of business, did not prove satisfactory in those cases in which it was desired to take an appeal. If the presiding judge did not see proper to place the grounds of his decision upon the record, the party moving for a new trial could not, unless at his peril, omit to set up and negative every ground upon which, under the issues, judgment may have been found against him; and on appeal, both counsel and the court might be required to laboriously investigate every possible phase of the case under which the district judge may have found against appellant, when perhaps his decision was *587based upon a single issue only. This led to the passage of the act of 1879, by which the judge, upon request of either party, was required to “ state in writing the conclusions of fact found by him separately from the conclusions of law; which conclusions of fact and law shall be filed with the clerk and constitute part of the record.” R. S., art. 1333. Under this statute, we think the correct practice is, that the party who desires to appeal from the decision of the judge should make this request under the statute as a predicate for a specific assignment of errors; and that though the trial shall have been by the judge alone, the same rules shall nevertheless govern, which in other cases require that a specific assignment shall be made; the court having the right, in its discretion, as under rule 24, to inquire into fundamental errors apparent of record, as though no assignment had been attempted.
Former rule 27 will be amended so as to adopt the above practice, but as a different one has prevailed, the amendment will not apply to causes tried prior to January 1,1882. 47 Tex., 614, 640.
The assignment here complained of is wholly insufficient for want of certainty under the old rules of practice, and does not, as required by rule 27, attempt with any particularity to specify the grounds of error relied upon, and the objection to it is well taken. This would lead to an affirmance of the judgment unless there is some fundamental error apparent of record.
The pleadings of the parties do not seem fully to present all their respective equities or pray for the full relief to which they might be entitled. We are of opinion, however, from an inspection of the record, that the decree of the court below does not properly adjust the rights of the parties necessarily arising from the pleadings as presented.
The plaintiffs seek relief upon the ground that the land sued for was originally the community property of plaintiff Mrs. ¡Nancy L. Abbey and her deceased husband, J. W. Abbey; and that the sale made of it through Davis, her agent and attorney in fact, though in satisfaction of a community debt, should be set aside, because Anderson, to whom the sale was made, and who was the agent and attorney of Mrs. Hardin, defendant, failed, as he had undertaken to do, to reconvey three hundred and sixty-eight acres of the land.
The sale seems to have been made in good faith in payment of a judgment due Mrs. Hardin by the community of Mrs. Abbey and her deceased husband, and should not, under the circumstances, and *588after so long delay, have been set aside without also protecting the rights of Mrs. Hardin.
A court of equity should, not dispense' justice by halves, but, as far as possible, all the rights of the parties which are necessarily involved in the suit should be adjusted. Lumpkin v. Murrell, 46 Tex., 51.
Mrs. Hardin’s rights were not protected either by setting aside the sale upon condition of the payment of the amount due upon her judgment, or by making other provision for its payment. Although the legal effect of the judgment is to cancel the sale under which Mrs. Hardin claims title, yet the payment of her judgment, through this sale, is not also cancelled. Black v. Rockmore, 50 Tex., 99.
¡Neither did the decree adjust the amount of the credit which should be allowed on this judgment by reason, of the sale by Anderson of this three hundred and sixty-eight acres, which, under the decree, was lost to Mrs. Abbey, so that Mrs. Hardin could, without another suit, proceed to collect the remainder of her judgment.
Hnder the circumstances of the case as disclosed by the record, all that plaintiffs could equitably demand would be, not that they recover the whole one thousand acres held by Mrs. Hardin, but only three hundred and sixty-eight acres thereof, according to quantity and quality of the whole one thousand three hundred and sixty-eight survey, being the amount agreed to be reconveyed by Anderson.
We are therefore of opinion that the judgment below, as between • the plaintiffs and Mrs. Hardin, should be reversed and so reformed as to give plaintiffs the above proportion of the one thousand acres, and that this branch of the case be remanded for the purpose of a partition upon this basis; that the plaintiffs shall be discharged from the monied judgment in favor of Mrs. Hardin against Mrs. Abbey, and that Mrs. Hardin be quieted in her title to the remainder of said one thousand acres. That Mrs. Hardin pay the costs of the court below; that plaintiffs pay the costs of this appeal; and that the costs of partition be paid by the parties plaintiff. and Mrs. Hardin, in proportion to their respective interests.
It is proper to add that though not set up in the pleadings, there is some testimony from which it might be inferred that the land was sold under an order of the district court of Hood county, sitting as a court of probate, made against Mrs. Abbey as administratrix, and was bid in by Anderson at a nominal price. There is, however, no satisfactory evidence either that such order was ever *589made, or if made, that Mrs. Abbey, the purported administratrix, was at the time acting as such.
Judgment reversed, reformed and remanded in accordance with this opinion,
Beversed, reformed and remanded.
[Opinion delivered November 22, 1881.